                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NEW YORK
                                           _____________________

                                            No 18-CV-00004 (JFB)
                                           _____________________

                                         CHRISTOPHER HERON,

                                                                       Petitioner,

                                                    VERSUS


                                            THOMAS GRIFFIN,

                                                                       Respondent.


                                     MEMORANDUM AND ORDER
                                          March 5, 2019



JOSEPH F. BIANCO, District Judge:                                  In the instant habeas petition, petitioner
                                                              challenges his conviction as unconstitutional
    Christopher       Heron        (hereinafter               on the grounds that: (1) he was denied
“petitioner”), proceeding pro se, petitions this              effective assistance of counsel; and (2) the trial
Court for a writ of habeas corpus, pursuant to                prosecutor suppressed evidence. (Pet. for Writ
28 U.S.C. § 2254, challenging his conviction                  of Habeas Corpus (“Pet.”) 6, ECF No. 1.) For
in New York state court. On October 19,                       the reasons discussed below, petitioner’s
2012, following a jury trial, petitioner was                  request for a writ of habeas corpus is denied in
convicted of Murder in the Second Degree                      its entirety.
(New York Penal Law § 125.25(1)) and
Criminal Possession of a Weapon in the Fourth                                   I. BACKGROUND
Degree (New York Penal Law § 265.01(2)).                      A. Factual Background
(T. 585-87, ECF No. 6-3.)1 Petitioner was
thereafter sentenced to an indeterminate term                    The following facts are adduced from the
of imprisonment of twenty-two years to life on                underlying record.
the murder conviction and a concurrent term
                                                                  1. Underlying Crime
of one-year imprisonment on the weapon-
possession conviction. (Sent’g 24-25, ECF                        On the night of August 11, 2012, petitioner
No. 6-7.)2                                                    and William Mena (hereinafter, “Mena”) were

1
  Citations to “T.” are references to the transcript of       2
                                                                Citations to “Sent’g” are citations to the
petitioner’s October 2012 jury trial.                         transcript of petitioner’s May 2013 sentencing.


                                                          1
working as “PM drivers”—the 6:00 p.m. to                    (Id. at 13:30-13:33.) Petitioner retrieved the
6:00 a.m. shift—for Ollie’s Taxi and Airport                knife and struck Mena several more times. (Id.
Service (“Ollie’s”), located at 851 Hempstead               at 13:33-13:45.)        Mena then stepped
Turnpike, Franklin Square, New York. (T.                    backwards, hunched over, and grabbed his
421-24.) During that shift, petitioner was                  stomach before falling to the ground. (Id. at
assigned to a black, unmarked town car (car                 13:45-13:56.) Petitioner fled the scene on
number 70) and Mena was assigned to a white                 foot. (Id. at 13:54-14:04.)
Crown Victoria (car number 58). (T. 425.) At
approximately 9:30 p.m., dispatch assigned a                    An autopsy of Mena’s body revealed three
$6.50 pick-up at Wendy’s in Franklin Square                 stab wounds, two on the left side of Mena’s
to petitioner over the radio. (T. 360-61, 364-              chest and one on the left side of his abdomen.
65.) When petitioner arrived at the Wendy’s,                (T. 295-96.) The three stab wounds caused
he reported to dispatch that he saw car number              Mena’s death. (T. 303.)
58 leaving with a passenger. (T. 366.)                          2. Trial
    Later that shift, in the early morning hours                Petitioner was tried by a jury in Supreme
of August 12, 2012, petitioner was sitting in               Court, Nassau County.        The Court will
his taxi cab in a municipal parking lot—Town                summarize the portions of the trial relevant to
of Hempstead Municipal Parking Field                        petitioner’s claims.
Number 7—off Hempstead Turnpike on
James Street. (T. 330-31, 341-44, 426-27.)                         a. Jury Selection (Juror Number 10)
Ollie’s drivers often waited in the lot for their               During voir dire, potential jurors were
next assignments. (T. 426.) At approximately                instructed to approach the court with
12:45 a.m., Mena pulled into the lot, stopping              scheduling conflicts that would make them
partially behind petitioner’s vehicle. (T. 331-             unable to serve. (J.S. 9, ECF No. 6-2.)4
32, 341-44, 426-27; People’s Ex. 23 at 11:21.3)             Additionally, the court asked the following
    Petitioner exited his car and approached                two questions: (1) “Has any member of your
the passenger side of Mena’s vehicle.                       family ever participated in a criminal case as a
(People’s Ex. 23 at 11:36.) An argument                     complainant or witness for the government?”;
ensued, and petitioner reached through Mena’s               and (2) “Have you or any member of your
passenger window, punching him twice. (Id.                  immediate family participated in a criminal
at 12:59.) Mena exited his vehicle, walked                  case as a defendant or a witness for the
around to the passenger side, and was punched               defense . . . ?” (J.S. 130-31.) Juror Number
twice more by petitioner. (Id. at 13:04-13:16.)             10 did not approach the bench with a
                                                            scheduling conflict or respond to these two
    After a brief pause, petitioner reached into            questions. (See J.S. 123, 130-31, 165.)
his pocket, grabbed a knife, and charged at
Mena. (Id. at 13:16-13:26.) Petitioner swung                       b. Presentation of Evidence
aggressively, landing an overhead blow to                      The prosecution called numerous
Mena’s chest. (Id. at 13:26-13:27.) Petitioner              witnesses to the stand, including Nassau
then swung again, but Mena blocked the blow,                County Police detectives (T. 200, 249, 401,
causing the knife to fly from petitioner’s hand.            434, 460), Mena’s sister (T. 283), the

3
  “People’s Ex. 23” is a video taken from a home            4
                                                             Citations to “J.S.” are references to the transcript of
surveillance system overlooking the parking lot where       petitioner’s October 2012 jury selection.
the incident occurred. Citations to “People’s Ex. 23”
include references to the elapsed time of the video.

                                                        2
physician who conducted the autopsy (T. 288),          The jury entered the courtroom, and the charge
an eyewitness (T. 325), Ollie’s dispatcher on          was delivered. (T. 541-42.)
the night of the incident (T. 354), and Ollie’s
operations manager (T. 421). Defense counsel                 e. Court’s Handling of Jury Notes
cross-examined each witness called by the                  During deliberations, the jury sent out two
prosecution (see generally T. 224-48, 268-83,          notes. (T. 572.) The judge shared the content
306-21, 337-54, 378-96, 413-21, 427-34, 448-           of the notes with both attorneys. (Id.) The first
60, 482-97), except Mena’s sister, who only            note requested to view evidence, including the
testified that she identified Mena at the              video of the incident, and the second sought
Medical Examiner’s Office (see generally T.            clarification on the intent requirements for
283-87.) In addition, the video of the incident,       both charges. (Id.) The judge then called for
People’s Ex. 23, was played in open court. (T.         the jury and proceeded to reread the intent
426.)                                                  portion of both charges while the audio-visual
      c. Waiver of Petitioner’s Right to               department set up the video in the jury room
         Testify                                       for the jurors to review. (T. 572-76.) No
                                                       objections were registered. (See id.)
    After the prosecution rested, the judge
asked defense counsel, “For the record,                    Later that afternoon, Juror Number 10 sent
[counsel], are you putting on a case?” (T.             out two notes indicating that a personal matter
501.) Defense counsel responded, “No, your             would conflict with the next day’s
Honor.” (Id.) The judge continued, “So                 deliberations. (T. 577.) The judge then gave
tomorrow morning, you rest in front of the             separation instructions, released the jury, and
jury.” (Id.) Defense counsel confirmed,                spoke with Juror Number 10 individually in
“Yes.” (Id.) The trial was adjourned for the           the presence of the prosecutor, defense
evening. (Id.)                                         counsel, and petitioner. (T. 577-81.) The
                                                       judge discussed the juror’s pending civil
    The next morning, when asked whether the           matter that presented the scheduling conflict
defense would put on a case, defense counsel           and informed the juror that the judge presiding
responded, “No, your Honor. At this time, the          over that case had agreed to reschedule. (T.
defense rests.” (T. 511.) The record does not          581-83.) No objections were registered. (See
reflect any disagreement by petitioner with            T. 577-83.)
counsel’s responses or decision to not put on a
case. (See T. 501, 511.)                                     f. Verdict and Sentence

      d. Closure of the Courtroom for the Jury             The jury found petitioner guilty of Murder
         Charge                                        in the Second Degree (N.Y.P.L. § 125.25(1))
                                                       and Criminal Possession of a Weapon in the
    After closing statements, the clerk ordered        Fourth Degree (N.Y.P.L. § 265.01(2)). (T.
the courtroom sealed for the jury charge,              585-87.) As discussed below, petitioner then
saying: “The Judge is about to charge the jury.        moved to set aside the verdict pursuant to New
If anyone wishes to leave, you must do so now.         York Criminal Procedure Law § 330.30,
No one is permitted to enter or leave the              which was denied by the trial court. The trial
courtroom during the Court’s charge.” (T.              court then sentenced petitioner to an
541.) No objections were registered. (See id.)         indeterminate term of imprisonment of
                                                       twenty-two years to life for his murder
                                                       conviction and a concurrent term of one-year



                                                   3
imprisonment for his weapon-possession                        constitutional right to testify by canvassing the
conviction. (Sent’g 24-25.)                                   defendant about whether he had discussed this
                                                              right with his counsel and, knowing and
B. Procedural History                                         understanding it, freely wished to waive it.”
    1. Section 330 Motion                                     (Id.)

    On March 5, 2013, prior to sentencing,                         In a pro se supplemental brief, petitioner
petitioner filed a motion in Supreme Court,                   argued that his trial counsel was ineffective for
Nassau County, to set aside his guilty verdict                three additional reasons. (Def.’s Pro Se Suppl.
pursuant to New York Criminal Procedure                       Appellate Br., ECF No. 6-10.) First, petitioner
Law § 330.30 (“Section 330”). (Section 330                    claimed that counsel “fail[ed] to object to the
Mot., ECF No. 6-4.) In his motion, petitioner                 Trial Judge closing the courtroom [during the
argued that trial counsel was ineffective                     jury charge] without given [sic] any reason for
because “he wanted to testify in his own                      doing so,” (id. at 19), and that “counsel had no
defense and was denied that opportunity by his                strategic or other legitimate explanation for
attorney.” (Section 330 Mot. 3, 6.) Petitioner                failing to object” (id. at 25). Second, petitioner
further asserted that his failure to testify                  asserted that counsel failed to object to the
precluded counsel from arguing justification                  manner in which the court handled the jury
to the jury and the jury from considering                     note requesting clarification on the intent
lesser-included charges (Section 330 Mot. 8),                 requirements for both charges. (Id. at 33.)
requests which were both denied by the trial                  Finally, petitioner argued that counsel failed to
judge (T. 503-06, 508-11).                                    object to the manner in which the court
                                                              handled the two additional notes sent out by
    On April 18, 2013, the Supreme Court,                     Juror Number 10 and failed to move for both a
Nassau County, denied petitioner’s motion                     mistrial and to disqualify Juror Number 10 as
because his allegations were unsupported by                   “being grossly unqualified” or to request an
the record. (Section 330.30 Decision, ECF                     inquiry into “why juror #10 filed [sic] to
No. 6-6.)                                                     answer the court’s questions during voir dire.”
     2. Direct Appeal                                         (Id. at 48-49.)

    On May 14, 2013, the day after sentencing,                    On July 8, 2015, the Second Department
petitioner filed a notice of appeal with the                  affirmed the trial court’s judgment of
Appellate Division, Second Department.                        conviction and sentence. People v. Heron, 130
(Appellant’s Br. 4, ECF No. 6-8.) On appeal,                  A.D.3d 754 (2d Dep’t 2015). With respect to
appellate counsel argued that the Supreme                     petitioner’s ineffective assistance claim raised
Court erroneously denied petitioner’s Section                 in his Section 330 motion, the court stated it
330 motion because of its reliance on                         was “not properly raised in his motion”
petitioner “‘remain[ing] mute’ when his                       because it “rest[ed] on matters outside the
attorney told the court that he did not intend to             record.” Id. at 755. Moreover, the court stated
put on a direct case.”5 (Id. at 22.) He further               that petitioner’s claim “constitute[d] a ‘mixed
asserted that “[t]he Supreme Court could have                 claim of ineffective assistance’” because it
avoided      any      question     about      the             was “based, in part, on matter appearing on the
involuntariness of Mr. Heron’s waiver of his                  record and, in part, on matter outside the
                                                              record.” Id. at 756. Since the matter on the

5
  Petitioner raised numerous other issues in his direct
appeal not relevant to the instant habeas action. (See
generally Appellant’s Br.)

                                                          4
record did not demonstrate ineffective                      that counsel failed to apprise him of any
assistance, the court suggested petitioner file a           extended plea offers. (Id. at 24.)
motion to vacate judgment pursuant to New
York Criminal Procedure Law § 440.10                            On December 8, 2016, the trial court
(“Section 440”). Id. Lastly, the court                      denied petitioner’s Section 440 motion in its
dismissed the claims raised in petitioner’s pro             entirety, finding petitioner’s allegations “self-
se supplemental brief as meritless. Id. at 756-             serving, conclusory and meritless.” (Order
57.                                                         Denying 440 Mot., ECF No. 6-18.) The court
                                                            stated that petitioner’s “unsubstantiated and
    On July 21, 2015, petitioner sought leave               unsupported allegations are insufficient to
to appeal to the New York Court of Appeals                  create any issue that would warrant a hearing.”
(Def.’s COA Leave Letter, ECF No. 6-13),                    (Id.) The court also found that petitioner
which the Court of Appeals thereafter denied,               “failed to establish how he was prejudiced by
People v. Heron, 26 N.Y.3d 968 (2015).                      the representation he received.” (Id.)
     3. Section 440 Motion                                       On September 28, 2017, the Second
                                                            Department denied petitioner’s application for
     On March 14, 2016, petitioner filed a pro              leave to appeal the decision denying his
se Section 440 motion in Supreme Court,                     Section 440 motion. (Order Denying Leave to
Nassau County, to vacate his judgment of                    Appeal, ECF No. 6-22.)
conviction or, alternatively, order an
evidentiary hearing. (Def.’s 440 Mot., ECF                       4. Freedom of Information                  Law
No. 6-16.) Petitioner again asserted that he                        (“FOIL”) Request
was denied effective assistance because his
trial counsel not only “improper[ly] and                          On May 25, 2016, petitioner filed a
otherwise       invalid[ly]   waive[d]      [his]           Freedom of Information Law (“FOIL”)
fundamental and constitutional right to have                request with the Nassau County District
testified,” but also “never consulted with [him]            Attorney’s Office, seeking copies of the “pre-
about such constitutional right.” (Id. at 5, 19).           Indictment Plea offer” and “ADA status sheet”
Petitioner further argued that trial counsel                with respect to his case. (Pet’r’s FOIL
failed to conduct adequate pretrial                         Request, ECF No. 8.) Petitioner’s request was
investigations into: (1) whether Mena had a                 denied in its entirety because neither document
“reputation for being dishonest”; (2) whether               existed in the prosecution file. (Denial of
the crime scene had been “properly secured                  FOIL Request, ECF No. 8.) The District
and handled appropriately”;6 (3) Mena’s                     Attorney’s Office stated that it was under no
toxicology report; (4) Mena’s criminal history;             obligation to turn over records that did not
and (5) Mena’s propensity for violence. (Id. at             exist. (Id. (citing Reubens v. Murray, 194
8-15.) With respect to the police’s handling of             A.D.2d 492, 492 (1st Dep’t 1993)).) The
the crime scene and Mena’s toxicology report,               District Attorney’s Office also noted that even
petitioner alleged “Brady violations,” in that              if the “ADA status sheet” did exist, it would be
he never received the “complete” surveillance               exempt from disclosure as attorney work
footage and the “complete autopsy reports.”                 product. (Id. (citing C.P.L. §§ 240.10(2), (3);
(Id. at 11, 15, 22.) Lastly, petitioner alleged             C.P.L.R. § 3101(c); Woods v. Kings Cty. Dist.

6
   Petitioner claimed “counsel’s lack of pretrial           ineffective” because the witness’s testimony and the
investigation reared towards the presentation of such       timeframes of the incident that he provided did not
viable defense of innocence,” specifically defense          directly correspond to the surveillance video. (Def.’s
counsel’s cross-examination of the eyewitness, which        440 Mot. at 26-29.)
petitioner claims was “woefully inadequate and

                                                        5
Attorney’s Office, 234 A.D.2d 555, 556 (2d                    based on an unreasonable
Dep’t 1996)).)                                                determination of the facts in light
                                                              of the evidence presented in the
    5. The Instant Petition                                   State court proceeding.
     On January 2, 2018, petitioner moved             28 U.S.C. § 2254. “‘Clearly established
before this Court for a writ of habeas corpus,        Federal law’ means ‘the holdings, as opposed
pursuant to 28 U.S.C. § 2254, on the following        to the dicta, of [the Supreme] Court’s
grounds: (1) “[i]neffective [a]ssistance of           decisions as of the time of the relevant state-
[c]ounsel”; and (2) “trial prosecutor’s               court decision.’” Green v. Travis, 414 F.3d
suppression of evidence.” (Pet. 6.) Petitioner        288, 296 (2d Cir. 2005) (quoting Williams v.
requested that the Court grant him the                Taylor, 529 U.S. 362, 412 (2000)).
following relief: “Provide [him] with the
opportunity to proceed on the merits of all                A decision is “contrary to” clearly
claims exhausted in state courts, and a               established federal law, as determined by the
hearing.” (Pet. 16.) On April 5, 2018,                Supreme Court, “if the state court arrives at a
respondent      filed    an   affidavit    and        conclusion opposite to that reached by [the
memorandum of law in opposition, arguing              Supreme Court] on a question of law or if the
that petitioner’s claims are meritless. (Mem.         state court decides a case differently than [the
in Opp’n, ECF No. 6.) The Court has fully             Supreme Court] has on a set of materially
considered the parties’ submissions, as well as       indistinguishable facts.” Williams, 529 U.S. at
the underlying record.                                412-13. A decision is an “unreasonable
                                                      application” of clearly established federal law
               II. STANDARD OF REVIEW                 if a state court “identifies the correct governing
                                                      legal principle from [the Supreme Court’s]
    To determine whether a petitioner is              decisions but unreasonably applies that
entitled to a writ of habeas corpus, a federal        principle to the facts of [a] prisoner’s case.”
court must apply the standard of review set           Id. at 413.
forth in 28 U.S.C. § 2254, as amended by the
Antiterrorism and Effective Death Penalty Act             AEDPA establishes a deferential standard
(“AEDPA”), which provides, in relevant part:          of review: “a federal habeas court may not
                                                      issue the writ simply because that court
   (d) An application for a writ of habeas            concludes in its independent judgment that the
   corpus on behalf of a person in                    relevant state-court decision applied clearly
   custody pursuant to the judgment of a              established federal law erroneously or
   State court shall not be granted with              incorrectly. Rather, that application must be
   respect to any claim that was                      unreasonable.” Gilchrist v. O’Keefe, 260 F.3d
   adjudicated on the merits in State                 87, 93 (2d Cir. 2001) (quoting Williams, 529
   court proceedings unless the                       U.S. at 411). The Second Circuit added that,
   adjudication of the claim—                         although “[s]ome increment of incorrectness
   (1) resulted in a decision that was                beyond error is required . . . the increment need
       contrary to, or involved an                    not be great; otherwise, habeas relief would be
       unreasonable      application   of,            limited to state court decisions so far off the
       clearly established Federal law, as            mark as to suggest judicial incompetence.” Id.
       determined by the Supreme Court                (quoting Francis S. v. Stone, 221 F.3d 100, 111
       of the United States; or                       (2d Cir. 2000)). Finally, “if the federal claim
                                                      was not adjudicated on the merits, ‘AEDPA
   (2) resulted in a decision that was                deference is not required, and conclusions of

                                                  6
law and mixed findings of fact and conclusions                  and (4) never apprised him of an extended plea
of law are reviewed de novo.’” Dolphy v.                        offer (id. at 24).
Mantello, 552 F.3d 236, 238 (2d Cir. 2009)
(quoting Spears v. Greiner, 459 F.3d 200, 203                       With respect to petitioner’s suppression of
(2d Cir. 2006)).                                                evidence claim, petitioner alleged two Brady
                                                                violations in his Section 440 motion: (1) the
                  III. DISCUSSION                               prosecution did not turn over the victim’s
                                                                “‘complete autopsy reports’ which would
    Petitioner argues that he is entitled to                    include the ‘toxicology reports’ and its results”
habeas relief on the grounds that: (1) he was                   (id. at 11); and (2) the prosecution never
denied effective assistance of counsel at trial;                disclosed the “videotape footage of moments
and (2) the trial prosecutor suppressed                         after the defendant fled” (id. at 22).
evidence.     (Pet. 6.)    Bearing in mind                      Additionally, in his habeas petition, petitioner
petitioner’s pro se status, the Court has                       referenced the denial of “certain specific and
reviewed petitioner’s briefs in support of his                  particularized discovery documentation from
Section 330 motion, direct appeal to the                        the Nassau County District Attorney’s Office”
Second Department, and Section 440 motion.                      requested through his FOIL request. (Pet. 6.)
“[T]he Court has construed [petitioner’s]
submissions liberally, ‘to raise the strongest                      Respondent contends that petitioner’s
arguments that they suggest.’” Osborne v.                       claims are meritless. (Mem. in Opp’n 13-16.)
Graham, No. 15-CV-6042 CJS, 2018 WL                             For the following reasons, the Court concludes
1827673, at *7 (W.D.N.Y. Apr. 17, 2018)                         that petitioner is not entitled to habeas relief
(quoting Burgos v. Hopkins, 14 F.3d 787, 790                    and denies the instant petition on the merits.
(2d Cir. 1994)).
                                                                A. Procedural Requirements
    Petitioner has argued ineffective assistance
on the grounds that his attorney: (1) never                         1. Exhaustion
informed him of his constitutional right to                         As a threshold matter, a district court shall
testify in his own defense and improperly                       not review a habeas petition unless “the
waived that right on his behalf (Def.’s 440                     applicant has exhausted the remedies available
Mot. 5, 19); (2) failed to object to the closure                in the courts of the State.” 28 U.S.C. §
of the courtroom during the jury charge and                     2254(b)(1)(A). Although a state prisoner need
the alleged mode-of-proceeding errors in the                    not petition for certiorari to the United States
court’s handling of jury notes (Def.’s Pro Se                   Supreme Court to exhaust his claims, see
Suppl. Appellate Br. 19, 33, 48-49); (3) failed                 Lawrence v. Florida, 549 U.S. 327, 333
to adequately investigate the victim’s                          (2007), petitioner must fairly present his
toxicology report, the police’s handling of the                 federal constitutional claims to the highest
crime scene,7 and the victim’s reputation for                   state court with jurisdiction over them, see
dishonesty, criminal history, and propensity                    Daye v. Attorney Gen. of N.Y., 696 F.2d 186,
for violence (Def.’s 440 Mot. 8-15, 21-22);                     191 n.3 (2d Cir. 1982) (en banc). Exhaustion
                                                                of state remedies requires that a petitioner
                                                                “‘fairly presen[t]’ federal claims to the state
7
  Within petitioner’s claim that his attorney failed to         petitioner claims the supposedly ineffective cross-
adequately investigate the handling of the crime                examination was merely a result of counsel’s alleged
scene—namely the portions of the video petitioner               failure to investigate the surveillance video or an
claims he never received—petitioner seemingly argues            independent ineffective assistance claim, as discussed
that this resulted in an ineffective cross-examination of       infra, it nonetheless fails on the merits.
the eyewitness. Although it is unclear whether

                                                            7
courts in order to give the State the                   discretion to review any claims that are
‘“opportunity to pass upon and correct”                 unexhausted. See Sanders v. Sullivan, 863
alleged violations of its prisoners’ federal            F.2d 218, 221-22 (2d Cir. 1988).
rights.’” Duncan v. Henry, 513 U.S. 364, 365
(1995) (alteration in original) (quoting Picard          B. Merits
v. Connor, 404 U.S. 270, 275 (1971)).                      1. Ineffective Assistance of Trial Counsel
    However, “it is not sufficient merely that                 a. Legal Standard
the federal habeas applicant has been through
the state courts.” Picard, 404 U.S. at 275-76.              Under the standard promulgated by
On the contrary, to provide the State with the          Strickland v. Washington, 466 U.S. 668
necessary “opportunity,” the prisoner must              (1984), a petitioner is required to demonstrate
fairly present his claims in each appropriate           two elements in order to state a successful
state court (including a state supreme court            claim for ineffective assistance of counsel: (1)
with powers of discretionary review), alerting          “counsel’s representation fell below an
that court to the federal nature of the claim and       objective standard of reasonableness,” and (2)
“giv[ing] the state courts one full opportunity         “there is a reasonable probability that, but for
to resolve any constitutional issues by                 counsel’s unprofessional errors, the result of
invoking one complete round of the State’s              the proceeding would have been different.” Id.
established appellate review process.”                  at 688, 694.
O’Sullivan v. Boerckel, 526 U.S. 838, 845                   In order to meet the first prong of the
(1999); see also Duncan, 513 U.S. at 365-66.            Strickland test, “a defendant must show that
“A petitioner has ‘fairly presented’ his claim          counsel’s representation ‘fell below an
only if he has ‘informed the state court of both        objective standard of reasonableness’
the factual and legal premises of the claim he          determined       according    to    ‘prevailing
asserts in federal court.’” Jones v. Keane, 329         professional norms’ . . . Counsel’s
F.3d 290, 294-95 (2d Cir. 2003) (quoting                performance is examined from counsel’s
Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.               perspective at the time of and under the
1997)). “Specifically, [petitioner] must have           circumstances of trial.” Murden v. Artuz, 497
set forth in state court all of the essential           F.3d 178, 198 (2d Cir. 2007) (quoting
factual allegations asserted in his federal             Strickland, 466 U.S. at 688); see also Davis v.
petition; if material factual allegations were          Greiner, 428 F.3d 81, 88 (2d Cir. 2005)
omitted, the state court has not had a fair             (“When assessing whether or not counsel’s
opportunity to rule on the claim.” Daye, 696            performance ‘fell below an objective standard
F.2d at 191-92 (collecting cases). To that end,         of reasonableness . . . under prevailing
“[t]he chief purposes of the exhaustion                 professional norms,’ Strickland directs us to
doctrine would be frustrated if the federal             consider the circumstances counsel faced at
habeas court were to rule on a claim whose              the time of the relevant conduct and to
fundamental legal basis was substantially               evaluate the conduct from counsel’s point of
different from that asserted in state court.” Id.       view.” (quoting Strickland, 466 U.S. at 688-
at 192 (footnote omitted).                              89)). Therefore, “[j]udicial scrutiny of a
    2. Application                                      counsel’s performance must be highly
                                                        deferential . . . [and] every effort [must] be
    As a threshold matter, respondent has               made to eliminate the distorting effects of
failed to argue lack of exhaustion for any of           hindsight.” Cox v. Donnelly, 387 F.3d 193,
petitioner’s claims. (See generally Mem. in             198 (2d Cir. 2004) (quoting Strickland, 466
Opp’n.) Thus, it is within the Court’s                  U.S. at 689); see also Eze v. Senkowski, 321

                                                    8
F.3d 110, 125 (2d Cir. 2003) (explaining that             Finally, in determining whether one or
scrutiny is deferential because “it is all too        more errors by trial counsel renders the
tempting for a defendant to second-guess              representation constitutionally deficient under
counsel’s assistance after a conviction or            the first prong of Strickland, the Court “need
adverse sentence, and it is all too easy for a        not decide whether one or another or less than
court, examining counsel's defense after it has       all of these . . . errors would suffice, because
proved unsuccessful, to conclude that a               Strickland directs us to look at the ‘totality of
particular act or omission of counsel was             the evidence before the judge or jury,’ keeping
unreasonable” (quoting Strickland, 466 U.S. at        in mind that ‘some errors [ ] have . . . a
689)).                                                pervasive effect on the inferences to be drawn
                                                      from the evidence, altering the entire
     In particular, “[a]ctions or omissions by        evidentiary picture.’” Lindstadt v. Keane, 239
counsel that ‘might be considered sound trial         F.3d 191, 199 (2d Cir. 2001) (quoting
strategy’ do not constitute ineffective               Strickland, 466 U.S. at 695-96).
assistance.” United States v. Best, 219 F.3d
192, 201 (2d Cir. 2000) (quoting Strickland,              The second prong focuses on prejudice to
466 U.S. at 689); see also Bell v. Miller, 500        the petitioner. The petitioner is required to
F.3d 149, 156 (2d Cir. 2007) (explaining that         show that there is “a reasonable probability
in order to show ineffective assistance,              that, but for counsel’s unprofessional errors,
“defendant must overcome the presumption              the result of the proceeding would have been
that, under the circumstances, the challenged         different.” Strickland, 466 U.S. at 694. In this
action might be considered sound trial                context, “reasonable probability” means that
strategy” (quoting Strickland, 466 U.S. at            the errors were of a magnitude such that they
689)); Lynn v. Bliden, 443 F.3d 238, 247 (2d          “undermine[       ]    confidence      in    the
Cir. 2006) (“As a general rule, a habeas              [proceeding’s] outcome.” Pavel, 261 F.3d at
petitioner will be able to demonstrate that a         216 (quoting Strickland, 466 U.S. at 694).
trial counsel’s decisions were objectively            “‘[T]he question to be asked in assessing the
unreasonable only if ‘there [was] no . . .            prejudice from counsel’s errors . . . is whether
tactical justification for the course taken.’”        there is a reasonable probability that, absent
(quoting United States v. Luciano, 158 F.3d           the errors, the factfinder would have had a
655, 660 (2d Cir. 1998))). For that reason,           reasonable doubt respecting guilt.’” Henry v.
“[s]trategic choices made by counsel after            Poole, 409 F.3d 48, 63-64 (2d Cir. 2005)
thorough investigation . . . are virtually            (quoting Strickland, 466 U.S. at 695). The
unchallengeable . . . and there is a strong           party alleging ineffective assistance of counsel
presumption that counsel’s performance falls          bears the burden of establishing both deficient
‘within the wide range of reasonable                  performance and prejudice. United States v.
professional      assistance.’”   Gersten    v.       Birkin, 366 F.3d 95, 100 (2d Cir. 2004).
Senkowski, 426 F.3d 588, 607 (2d Cir. 2005)
(quoting Strickland, 466 U.S. at 689-90); see              b. Application
also Pavel v. Hollins, 261 F.3d 210, 2l6 (2d                   i. Right to Testify
Cir. 2001) (explaining that representation is
deficient only if, “in light of all the                   It is well established that “a defendant in a
circumstances, the identified acts or omissions       criminal case has the right to take the witness
were outside the wide range of professionally         stand and to testify in his or her own defense.”
competent assistance” (quoting Strickland,            Bennett v. United States, 663 F.3d 71, 84 (2d
466 U.S. at 690) (emphasis in original)).             Cir. 2011) (quoting Rock v. Arkansas, 483
                                                      U.S. 44, 49 (1987)). The right to testify is

                                                  9
“personal” and can only be waived by the                        having to hold an evidentiary hearing
defendant. Brown v. Artuz, 124 F.3d 73, 77-                     regarding interactions with trial counsel. Id at
78 (2d Cir. 1997). Because defendants are not                   86 (citing Blackledge v. Allison, 431 U.S. 63,
expected to know of their right to testify, see                 81-82 (1977)). For example, in Chang, the
Chang v. United States, 250 F.3d 79, 84 (2d                     Second Circuit affirmed the district court’s
Cir. 2001), “defense counsel bears the primary                  finding that an evidentiary hearing was not
responsibility for advising the defendant of his                necessary after the record was supplemented
right to testify or not to testify,” Brown, 124                 with a “detailed affidavit from trial counsel”
F.3d at 79. Defense counsel must further                        describing the circumstances surrounding the
“inform the defendant that the ultimate                         defendant’s failure to testify. Id. at 85-86.
decision whether to take the stand belongs to                   Accordingly, “[w]here . . . a habeas court is
the defendant.” Id. Accordingly, the burden                     faced with self-serving allegations that are
of ensuring that the defendant is aware of his                  contradicted by a credible affirmation by a trial
right to testify is a component of effective                    attorney, it may choose to credit the attorney
assistance of counsel, and any claim that                       and dismiss the ineffective assistance of
defense counsel has failed to meet this burden                  counsel claim without further hearings.”
must satisfy the two-prong Strickland                           Castrillo v. Breslin, No. 01 Civ. 11284 GBD
standard. Id.                                                   GWG, 2005 WL 2792399, at *14 (S.D.N.Y.
                                                                Oct. 11, 2005) (collecting cases).
    With respect to the first Strickland prong,
deficient performance, the petitioner must                          Here, petitioner’s claims regarding his
proffer sufficient evidence to support his                      right to testify are nothing more than
allegations that his counsel failed to inform                   unsupported, blanket assertions. Petitioner’s
him of his right to testify and/or overrode his                 affidavit—submitted with his Section 330
desire to testify. See Bennett, 663 F.3d at 86.                 motion—reads in part, “Despite advising my
The petitioner bears the burden of proving his                  attorney of my wishes, I was not given the
claim. Chang, 250 F.3d at 86. A generic claim                   opportunity to testify . . . .” (Section 330 Mot.
based solely on the petitioner’s “own highly                    Ex. B.) Additionally, in his Section 440
self-serving and improbable assertions” will                    motion, petitioner claims his attorney “never
not satisfy this burden. Id. For example, in                    consulted with [him] about [his] constitutional
Bennett, the Second Circuit held that counsel’s                 right [to testify].” (Def.’s 440 Mot. 19.) No
performance was not deficient because no                        on-the-record evidence exists regarding
evidence supported the petitioner’s “blanket                    discussions between petitioner and his trial
assertion” that his counsel never informed him                  counsel about petitioner’s decision to testify or
of his right to testify and overrode his desire to              not, and no objection was registered by
testify. 663 F.3d at 77-82, 86-87.                              petitioner when his counsel announced that the
                                                                defense rested. (See T. 501, 511.)
    Nevertheless, claims involving “off-the-
record interactions” with trial counsel “cannot                     Here, the record does not contain a sworn
be determined by examining the motion, files,                   statement from petitioner’s trial counsel
and records before the district court.” Chang,                  regarding whether he advised petitioner of his
250 F.3d at 85. District courts may, however,                   right to testify or the circumstances
use methods to expand the record without                        surrounding petitioner’s waiver of that right.8

8
   In respondent’s Affirmation in Opposition to                 ECF 6-5.) The prosecutor stated, “On one of         the last
petitioner’s Section 330 motion, the prosecutor                 days of trial, . . . counsel indicated to me that   . . . the
recounted conversations he had with defense counsel             defendant had decided not to testify.” (Id. at      4.) He
during and after trial. (Resp’t’s Opp’n to 330 Mot. 3-4,        further stated, “Upon receiving [petitioner’s       Section

                                                           10
Petitioner’s failure to object when his attorney                  for that matter—resulted in prejudice, the
announced that he rested without calling him                      Court did review his Section 330 and Section
to the stand did not constitute a waiver of                       440 motions. In his motions, petitioner
petitioner’s right to testify. See Chang, 250                     maintains that his failure to testify precluded
F.3d at 84 (“[A]bsent something in the record                     his attorney from successfully arguing for a
suggesting a knowing waiver, silence alone                        justification charge or lesser included
cannot support an inference of such a                             charges—Manslaughter in the Second Degree
waiver.”). With respect to whether defense                        (N.Y. Penal Law § 125.15) and Criminally
counsel ever advised petitioner of his right to                   Negligent Homicide (N.Y. Penal Law §
testify, the Court need not request an affidavit                  125.10)—to the jury. (See Def.’s 330 Mot. 8;
to supplement the record because, even                            Def.’s 440 Mot. 7 & n.1.) In his Section 330
assuming defense counsel’s performance was                        motion, petitioner conceded that “the video
deficient, petitioner fails to satisfy the                        evidence did not support either of those
prejudice prong of Strickland. See Strickland,                    potential instructions.” (Def.’s 330 Mot. 8.)
466 U.S. at 697 (“If it is easier to dispose of an                However, petitioner asserted that, because the
ineffective assistance claim on the ground of                     video is without sound, his testimony could
lack of sufficient prejudice, . . . that course                   have provided “the dialogue between the
should be followed.”); see also Johnson v.                        deceased and the defendant which would have
United States, No. 3:14-cv-01619 (VLB),                           established a basis in the record for both of the
2018 WL 1035809, at *8 (D. Conn. Feb. 23,                         charges requested by trial counsel.” (Id.)
2018) (dismissing petitioner’s claim on                           Additionally, in his Section 440 motion,
prejudice grounds after determining that the                      petitioner claims that he would have testified
trial counsel’s affidavit was not sufficiently                    that Mena made “physical threats,” and
detailed     regarding      the     circumstances                 “became combative and verbally threatened to
surrounding the waiver of petitioner’s right to                   do bodily harm to [him].” (Def.’s 440 Mot.
testify); Mallet, 432 F. Supp. 2d at 379-80                       14.) Petitioner further would have testified
(“But, even assuming that [counsel] did                           that he had “personally witnessed Mr. Mena in
neglect to inform [petitioner] of his right to                    an act of violent rage before” and he was aware
testify, the Court dismisses this claim because                   of Mena’s “propensity for violence” and
[petitioner] fails to demonstrate a reasonable                    “heavy drug use[],” which “raise[d] the level
probability that his proposed testimony would                     of [his] awareness and [his] ‘subjective belief’
have changed the outcome of the case.”).                          of harm.” (Id. at 14-15.) This, petitioner
                                                                  claims, caused him to “act[] out in an
    Petitioner cannot demonstrate that he was                     aggressive manner.” (Id. at 15.) Petitioner’s
prejudiced by his failure to testify. Although                    purported reasons for his desire to testify do
petitioner did not specify in his petition exactly
how his failure to testify—or any of his claims

330] motion, . . . [i]n a telephone conversation, . . .           defense and that [he] and petitioner agreed that he
[counsel] denied the allegations that he had prevented            should not testify. Petitioner's assertion that he was
the defendant from testifying and had not discussed this          unaware of his right to testify and that counsel never
option with the defendant.” (Id.) Although other courts           broached the topic with him is unsupported by any
have relied on similar assertions made by respondent’s            evidence and is not credible.”), the Court declines to do
counsel, see Shepherd v. Portunda, Nos. 99-CV-1866                so because the prosecutor’s affirmation does not
(JBW), 03-MISC-0066 (JBW), 2003 WL 22964538, at                   constitute a sworn statement by petitioner’s trial
*9 (E.D.N.Y. Nov. 10, 2003) (“Respondent's counsel                counsel, pursuant to Chang, demonstrating that
asserted . . . that she had spoken with petitioner's trial        petitioner was properly advised of his rights, see Mallet
attorney and was advised . . . that he discussed at length        v. Miller, 432 F. Supp. 2d 366, 380 n.9 (S.D.N.Y. 2003).
with petitioner whether he should testify in his own

                                                             11
not support his ineffective assistance of                         person to pull a knife” after approaching the
counsel claim.                                                    unarmed victim “while cursing and asking him
                                                                  a confrontational question”—was the initial
     Even if petitioner had testified, the Court                  aggressor). Accordingly, because petitioner
concludes that there is no “reasonable                            acted as the initial aggressor, there is no basis
probability that the result of the proceeding                     to conclude that his testimony would not have
would have been different.” Henry, 409 F.3d                       aided a justification charge, let alone change
at 63. First, the evidence does not support the                   the jury’s verdict.
argument that petitioner’s use of deadly force
was justified because, under New York law, a                          Moreover, even assuming arguendo that
justification defense is unavailable to the                       petitioner was not the initial aggressor and that
“initial aggressor.”      N.Y. Penal Law §                        Mena did confront him with deadly physical
35.15(1)(b). The video evidence demonstrates                      force, petitioner’s use of deadly force was still
that, in the altercation with Mena, petitioner                    not justified. Under New York law, the
acted as the initial aggressor. Petitioner exited                 justified use of deadly force in self-defense
his vehicle and approached Mena, punching                         requires the following three elements: (1) the
him numerous times before reaching for a                          defendant “subjectively believes that the use
knife and stabbing him. See People v. Soriano,                    of deadly force is necessary”; (2) “a reasonable
188 A.D.2d 420, 420 (1st Dep’t 1992)                              person in defendant’s position would believe
(holding that the defendant acted as the initial                  that the use of deadly force is necessary”; and
aggressor in pushing the victim, who was                          (3) “the defendant does not ‘know that he can
initially unarmed, while stabbing him with a                      with complete safety as to himself and others
sharp-pointed tool). Petitioner even ran to                       avoid the necessity of using deadly force by
retrieve his knife to continue his attack after it                retreating.’” Brown, 124 F.3d at 81 (quoting
flew out of his hand. Even if Mena made                           N.Y. Penal Law § 35.15(1)-(2)). In Brown, the
verbal threats as petitioner asserts, see People                  petitioner similarly asserted that his counsel
v. Baez, 118 A.D.2d 507, 508 (1st Dep’t 1986)                     failed to advise him of his right to testify and
(“abusive language does not constitute                            prevented him from testifying, which he
provocation”), he did not throw a single punch,                   claimed would have aided a justification
let alone confront petitioner with deadly                         defense. 124 F.3d at 80-81. The petitioner’s
physical force. See People v. Small, 80 A.D.3d                    claim in Brown ultimately failed because,
786, 787 (2d Dep’t 2011) (affirming the denial                    “[a]lthough [his] purported testimony would
of a justification charge request because no                      have supported the first element, and perhaps
reasonable view of the evidence supported                         the second as well, nothing in his offer of proof
notion that victim was armed or about to use                      would have been sufficient to support a
deadly physical force against the defendant);                     reasonable inference in his favor on the third
People v. Kerley, 154 A.D.3d 1074, 1075-76                        element of the justification defense.” 124 F.3d
(3d Dep’t 2017) (affirming the denial of a                        at 81. Like the petitioner in Brown, even
justification charge request because the                          assuming petitioner could satisfy the first two
defendant—who was the “first, and only,                           elements,9 he would fail to satisfy the third.

9
  As discussed infra, petitioner argues, to no avail, that        force was necessary and whether that belief was
counsel was ineffective for failing to investigate Mena’s         objectively reasonable, see, e.g., People v. Frazier, 6
toxicology report and that the government violated its            A.D.3d 455, 456 (2d Dep’t 2004) (finding whether “the
Brady obligations by not disclosing the report.                   victim had ingested PCP before the altercation . . . was
Although a victim’s drug usage is relevant to a                   relevant on the issue of whether it was objectively
justification defense, in particular whether the                  reasonable for the defendant to perceive him as
defendant subjectively believed that the use of deadly            dangerous”); People v. Chevalier, 220 A.D.2d 114, 118

                                                             12
Petitioner had numerous opportunities to                            See N.Y. Crim. Proc. Law § 300.50 (“[T]he
retreat and avoid the need to use deadly                            court in its discretion may . . . submit in the
force.10 Id. (“If a defendant confronted with                       alternative any lesser included offense if there
deadly force knows retreat can be made with                         is a reasonable view of the evidence which
complete safety and fails to do so, the defense                     would support a finding that the defendant
[of justification] is lost.” (quoting In re Y.K.,                   committed such lesser offense but did not
87 N.Y.2d 430, 434 (1996))). Accordingly,                           commit the greater. If there is no reasonable
petitioner’s testimony would not have aided a                       view of the evidence which would support a
justification charge or changed the outcome of                      finding such a finding, the court may not
the trial. See People v. Reynoso, 73 N.Y.2d                         submit such lesser offense.”); Munoz v. Burge,
816, 818 (1988) (“[A] court need not charge                         No. 02-CV-6198 (NGG), 2010 WL 3394696,
justification if no reasonable view of the                          at *12 (E.D.N.Y. Aug. 20, 2010) (“A
evidence establishes the elements of the                            defendant is entitled to a lesser-included
defense.”) (internal citations omitted).                            offense charge only where there is a
                                                                    ‘reasonable view of the evidence to support a
    Petitioner’s claim that his failure to testify                  finding that the defendant committed the lesser
precluded his attorney from successfully                            offense but not the greater.’” (quoting People
arguing for lesser-included charges also lacks                      v. Glover, 57 N.Y.2d 61, 63–64 (1982))); cf.
merit. The trial judge submitted a lesser-                          Colon v. Smith, 723 F. Supp. 1003, 1007-08
included charge—Manslaughter in the First                           (S.D.N.Y. 1989) (holding that counsel was not
Degree (T. 508-09, 563-65)—which the jury                           ineffective for failing to argue for two lesser
rejected, finding petitioner guilty of Murder in                    included offenses because no reasonable view
the Second Degree (T. 585). Moreover, based                         of the evidence could support a finding of
on the record in this case, it is clear that the                    either). Therefore, petitioner has failed to
jury would have likewise rejected charges of                        demonstrate prejudice
Manslaughter in the Second Degree and
Criminally Negligent Homicide, even if                                  Additionally, had petitioner testified, it is
petitioner had testified. In short, there is no                     highly unlikely that the jury would have
reasonable view of the evidence to support a                        credited    his    testimony      given      the
finding of either Manslaughter in the Second                        overwhelming evidence of intentional murder.
Degree or Criminally Negligent Homicide.                            See Davis v. Graham, No. 06-CV-0659T,

(1st Dep’t 1996) (“[T]he introduction of the toxicology             the defendant initiated the incident, was not acting in
report in this case—to enhance the objective description            self-defense, and, even if he was not the initial
of the victim’s behavior so as to better judge the                  aggressor, had every opportunity to retreat safely
reasonableness of the defendant’s conduct—was highly                without the use of deadly force”).
relevant to the justification defense.”), aff’d. 89 N.Y.2d          10
1050, the Court does not analyze whether petitioner                    Trial counsel argued that Mena, having partially
satisfies these elements because he nevertheless acted as           blocked in petitioner’s vehicle when he entered the lot,
the initial aggressor and had numerous opportunities to             “ma[de] it impossible for [petitioner] to leave the area.”
retreat, which refutes any argument that his conduct was            (T. 504.) Like the trial court, the Court disagrees.
justified. See People v. Spinelli, 165 A.D.2d 888, 888              Petitioner had numerous opportunities to retreat. For
(2d Dep’t 1990) (“[T]he record clearly establishes that             example, petitioner could have fled on foot after
the defendant was the initial aggressor, he could have              retrieving his knife that went flying from his hand,
retreated with complete safety . . . , and his use of deadly        rather than continuing to attack Mena. See People v.
force was not necessary to avert the imminent use of                Sanchez, 31 N.Y.3d 949, 950 (2018) (“[O]n this
such force.”); People v. Richardson, 155 A.D.2d 488,                record, there was no reasonable view of the evidence
489 (2d Dep’t 1989) (holding that the defendant was not             that defendant could not safely retreat at the time that
justified in his use of deadly physical force because               deadly physical force was used.”).
“there was ample evidence to enable the jury to find that

                                                               13
2010 WL 597960, at *8 (W.D.N.Y. Feb. 17,                  objections might have annoyed the judge or
2010) (holding that petitioner failed to                  jury; the possibility that the prosecutor, given
establish prejudice because, had he testified,            enough rope, would alienate the jury; the
his characterization of the incident as an                desire not to call attention to unfavorable
accident would nonetheless have been                      evidence or to highlight unfavorable
contradicted by overwhelming evidence of                  inferences.” Davidson v. Cunningham, No.
intentional murder); see also Burkhardt v.                16-CV-01125 (JFB), 2017 WL 3738560, at
Bradt, 12-CV-1919 (ADS), 2016 WL                          *22 (E.D.N.Y. Aug. 29, 2017) (quoting Taylor
7017363, at *11 (E.D.N.Y. Dec. 1, 2016)                   v. Fischer, No. 05 Civ. 3034 (GEL), 2006 WL
(finding that petitioner was not prejudiced by            416372, at *5 (S.D.N.Y. Feb. 21, 2006)).
his attorney’s alleged deprivation of his right
to testify given the government’s “extremely                  First, with regard to the closure of the
strong” case); Christie v. United States, Nos.            courtroom, the New York Court of Appeals
13 Civ. 7780 (RWS), 08 Cr. 1244 (RWS),                    has held that temporarily closing the
2014 WL 2158432, at *12 (S.D.N.Y. May 23,                 courtroom, after inviting those present to
2014) (finding no prejudice by counsel’s                  remain, for the purpose of conveying the jury
alleged failure to advise petitioner of his right         charge without interruption is a reasonable
to testify given the “devastating evidence                limitation of public access and does not
entered against him”).           Accordingly, as          deprive the defendant of his constitutional
petitioner fails to satisfy the prejudice prong of        right to a public trial. See People v. Colon, 71
the Strickland standard, his ineffective                  N.Y.2d 410, 417-18 (1988).             Thus, an
assistance claim with regard to his right to              objection would not have succeeded, and
testify is denied.                                        counsel’s failure to make one does not
                                                          constitute deficient performance. See Wilson
      ii. Counsel’s Failure to Object                     v. Heath, 938 F. Supp. 2d 278, 295 (E.D.N.Y.
                                                          2013) (“Counsel cannot be faulted for omitting
    Petitioner contends that trial counsel was            meritless objections.”).
ineffective for failing to object to (1) the
closure of the courtroom during the jury                      Second, with regard to the trial court’s
charge, (2) the trial court’s handling of the jury        handling of the jury note seeking clarification
note seeking clarification on the intent                  on the intent requirements, the New York
requirements, and (3) the trial court’s handling          Court of Appeals has articulated the following
of notes sent out by Juror Number 10.                     four step protocol to ensure counsel receives
Petitioner also claims counsel was ineffective            “meaningful notice,” pursuant to CPL §
for failing to move the trial court to disqualify         310.30, when a jury requests further
Juror Number 10. The Court disagrees.                     instruction or information:          (1) jurors’
                                                          inquiries must be submitted in writing; (2)
    When determining whether counsel was                  substantive written jury notes must be marked
unreasonable for failing to object, there is a            as court exhibits and read into the record in the
“strong presumption that counsel’s conduct                presence of counsel; (3) trial courts should
falls within the wide range of reasonable                 consult with counsel regarding appropriate
professional assistance.” Cox, 387 F.3d at 198            responses; and (4) once the jury returns to the
(quoting Strickland, 466 U.S. at 689). There              courtroom, the communication should be read
is also a presumption that counsel’s actions              in open court. People v. O’Rama, 78 N.Y.2d
“might be considered sound trial strategy.” Id.           270, 277-78 (1991). The Court of Appeals has
(quoting Michel v. Louisiana, 350 U.S. 91, 101            referred to the O’Rama procedures as
(1955)). Several reasons may justify forgoing             “guidelines”      to     maximize        counsel
objections: “the conclusion that additional

                                                     14
participation rather than rigid mandates.                any objection would have been frivolous;
People v. Lykes, 81 N.Y.2d 767, 769 (1993).              accordingly, counsel cannot be deemed
                                                         deficient for failing to register one. See Vargo
    The Court agrees with the Appellate                  v. United States, No. 06-CV-4846(NGG),
Division that the trial court adequately                 2008 WL 2437861, at *8 (E.D.N.Y. June 13,
complied with the O’Rama guidelines. See                 2008) (“Trial counsel cannot be faulted for
Heron, 130 A.D.3d at 756 (citing People v.               failing to make an objection that would be
Evans, 127 A.D.3d 780, 782 (2d Dep’t 2015);              unlikely to succeed.”).
People v. Nunez, 120 A.D.3d 714, 717 (N.Y.
App. Div. 2d Dep’t 2014)). Petitioner’s                      Third, with regard to the court’s handling
assertion that counsel was deficient for failing         of Juror Number 10’s notes, the same O’Rama
to object to the court’s response—simply                 guidelines apply. Both attorneys were made
rereading the intent definitions—when the                aware of the nature of the particular matter—a
jury sought clarification is meritless. In               pending civil court date scheduled for the next
People v. Tabb, 13 N.Y.3d 852, 853 (2009),               day—that, unaddressed, would have prevented
the New York Court of Appeals held that, “[i]n           Juror Number 10 from continuing with
the absence of record proof that the trial court         deliberations. (T. 582-83.) Additionally,
complied with its core responsibilities under            because the conversation with Juror Number
CPL 310.30, a mode of proceedings error                  10 was in the presence of the prosecutor,
occur[s] requiring reversal.”         In Tabb,           defense counsel, and petitioner (T. 577-83),
“[n]othing in the record indicate[d] that the            the Court once again concludes that the trial
court informed defense counsel and the                   court satisfied O’Rama’s requirements. See
prosecutor about the contents of the [jury]              Alcide, 21 N.Y.3d at 693. Accordingly,
note.” Id. Here, however, the trial court stated         counsel was not deficient for failing to object.
that it “shared the contents of the notes with           See Paige v. Lee, 99 F. Supp. 3d 340, 346
both attorneys.” (T. 573.) Additionally,                 (E.D.N.Y. 2015) (“The failure to make
because the transcript explicitly refers to an           demonstrably futile arguments cannot
off-the-record conference where the jury notes           constitute     constitutionally      ineffective
were shared with the prosecutor and defense              assistance of counsel.”) (quoting Maldonado
counsel and neither had any “exceptions” to              v. Burge, 697 F. Supp. 2d 516, 541 (S.D.N.Y.
the charge when asked (T. 573, 576), the Court           2010)).
finds that the record is not too sparse or silent
to conclude that defense counsel was                         Finally, with regard to counsel’s alleged
consulted with regarding appropriate                     failure to move the trial court to disqualify
responses. Thus, the trial court “afford[ed]             Juror Number 10 as “grossly unqualified,” the
meaningful notice to counsel and a meaningful            New York Court of Appeals has held that the
response to the jury,” the touchstone of the             “grossly unqualified” standard is “satisfied
O’Rama procedure. People v. Alcide, 21                   only when it becomes obvious that a particular
N.Y.3d 687, 693 (2013). Moreover, there was              juror possesses a state of mind which would
nothing erroneous about the trial court’s                prevent the rendering of an impartial verdict.”
decision to reread the intent definitions in             People v. Buford, 69 N.Y.2d 290, 298 (1987)
response to the note. In light of defense                (emphasis added). Juror Number 10’s failure
counsel’s participation in fashioning the                to disclose the details of her scheduled pending
court’s response to the note and his lack of             civil matter during voir dire had no bearing on
objection thereto, it is reasonable to conclude          her impartiality. Additionally, contrary to
that counsel determined that there were no               petitioner’s assertion, she did not fail to
reasonable grounds on which to object and that           answer the court’s questions during voir dire,


                                                    15
which only asked about criminal cases. (See             investigate, a petitioner has the “burden of
J.S. 130-31.) Thus, a motion to disqualify              providing the court sufficiently precise
would not have succeeded, and counsel’s                 information, that is, a comprehensive showing
failure to make one does not constitute                 as to what the investigation would have
deficient performance. See United States v.             produced.” Taylor v. Poole, No. 07 Civ.
Abad, 514 F.3d 271, 276 (2d Cir. 2008)                  6318(RJH)(GWG), 2009 WL 2634724, at *14
(“[C]ounsel could not therefore have been               (S.D.N.Y. Aug. 27, 2009).             “[V]ague,
ineffective for failing to make a motion that           conclusory, or speculative claims” will not
would have been futile.”).                              suffice. Id. Furthermore, when counsel’s
                                                        alleged failure to investigate includes potential
     In any event, even assuming arguendo that          witnesses, “the petitioner must demonstrate
counsel was deficient for these failure-to-             that the witnesses would have testified at trial
object claims, given the overwhelming                   and explain the expected nature of the
evidence, the Court finds that petitioner was in        witnesses’ testimony.” Id. at *15.
no way prejudiced as a result. See United
States v. Reiter, 897 F.2d 639, 645 (2d Cir.                     1. Mena’s Toxicology Report and
1990) (holding that trial counsel’s “collective                     Crime Scene
errors, including her absences from trial, did
not have any impact on the outcome of the                   Petitioner argues that trial counsel was
trial” given the “overwhelming” record                  ineffective for failing to conduct adequate
evidence that “left no doubt of guilt”)                 pretrial investigations into Mena’s toxicology
(emphasis in original); Wise v. Smith, 735 F.2d         report and the how police handled the crime
735, 739 (2d Cir. 1984) (finding that the               scene. The Court disagrees.
“overwhelming”         evidence,      including             Petitioner claims the “totally barren”
eyewitnesses and physical and video evidence,           record did not show that his attorney searched
overcame any potential prejudice that resulted          for Mena’s toxicology report and that his
from counsel’s performance). Accordingly,               attorney “merely relied upon a ‘voluntary
because petitioner fails to satisfy the                 disclosure      agreement’     between     the
Strickland standard, these ineffective                  prosecution and defense counsel.” (Def.’s 440
assistance claims are denied.                           Mot. 11-12.) However, Mena’s autopsy and
      iii. Counsel’s Failure to Investigate             toxicology reports were disclosed to defense
                                                        counsel. (Resp’t’s Opp’n to 440 Mot. 4; Hr’g
    Failure to conduct adequate pretrial                6.) Petitioner’s bald assertions provide no
investigations may serve as the basis for               specific information as to what counsel would
ineffective assistance of counsel claims. See           have discovered had he investigated further.
Strickland, 466 U.S. at 690-91. “[C]ounsel has          Thus, counsel’s performance cannot be
a duty to make reasonable investigations or to          deemed deficient. See Madarikan v. United
make a reasonable decision that makes                   States, No. 95 CV 2052(SJ), 1997 WL 597085,
particular investigations unnecessary.” Id. at          at *1 (E.D.N.Y. Sept. 24, 1997) (denying an
691. The reasonableness of counsel’s decision           ineffective     assistance   claim     because
to not investigate must be assessed in light of         petitioner’s allegations were “conclusory, and
the totality of the circumstances. Id. There is         g[a]ve no indication as to what exculpatory
a “heavy measure of deference” afforded to              evidence may have been revealed”).
counsel’s judgments. Id.
                                                            Petitioner also claims that his attorney
    To prevail on an ineffective assistance             failed to “obtain[] the withheld videotape
claim for counsel’s alleged failure to                  surveillance of footage that recorded the

                                                   16
events that transpired beyond the time frame            [the eyewitness’s] overall trial testimony
of ‘13:48-13:54,’ wherein the deceased’s body           [wa]s at odds with the ‘time frames’ of the
and removal of evidence from Billy Mena’s               videotaped recording of the entire incident.
person may have occurred by others who                  Had this particular witness been interviewed –
approached him.” (Def.’s 440 Mot. 21.) This             pretrial – by a defense investigator, a number
claim is likewise without merit. Defense                of things helpful to defendant Heron could
counsel received a full copy of the surveillance        have been established.” (Id.) In short,
video. (Resp’t’s Opp’n to 440 Mot. at 3-4.)             petitioner asserts that the eyewitness’s
The surveillance video began before petitioner          testimony “went without challenge to his
arrived at the scene and ended after the police         ‘credibility’” (id. at 28), which, as petitioner
arrived. (See generally People’s Ex. 23.)               asserts, “was woefully deficient and
Petitioner’s assertion that someone could have          prejudicial to defendant’s cause of being
“rummaged through Mena’s pockets” and                   actually innocent under the law of
removed evidence—in particular, a weapon                justification” (id. at 26). Even if this claim
(Def.’s 440 Mot. 21-22)—is nothing more                 about counsel’s cross-examination of the
than unsupported, conclusory conjecture. This           eyewitness is construed as an independent
claim, therefore, must be denied. See Paige,            ineffective assistance of counsel claim, rather
99 F. Supp. 3d at 349-50 (“Because                      than merely a result of counsel’s allegedly
Petitioner’s claim of ineffective assistance of         deficient investigation, it nonetheless fails.
counsel based on failure to investigate is
simply too vague and conclusory to state a                  “The conduct of examination and cross-
proper ground for habeas relief under either            examination is entrusted to the judgment of the
Strickland prong, it must be dismissed as               lawyer, and an appellate court on a cold record
meritless.”); Matura v. United States, 875 F.           should not second-guess such decisions unless
Supp. 235, 237 (S.D.N.Y. 1995) (“Because                there is no strategic or tactical justification for
this claim is merely a conclusory allegation,           the course taken.” Eze, 321 F.3d at 127
petitioner has failed to establish that his             (quoting United States v. Luciano, 158 F.3d
counsel’s performance was deficient.                    655, 660 (2d Cir. 1998)). “Decisions about
Petitioner's bald assertion that counsel should         ‘whether to engage in cross-examination, and
have conducted a more thorough pre-trial                if so to what extent and in what manner,
investigation fails to overcome the                     are . . . strategic in nature’ and generally will
presumption that counsel acted reasonably.”).           not support an ineffective assistance claim.”
                                                        Dunham v. Travis, 313 F.3d 724, 732 (2d Cir.
    Petitioner seemingly claims that counsel’s          2002) (quoting United States v. Nersesian, 824
alleged failure to investigate ultimately               F.2d 1294, 1321 (2d Cir. 1987)). However,
resulted in an ineffective cross-examination,           defense counsel’s performance with regard to
which, in turn, thwarted counsel’s ability to           a cross-examination may constitute ineffective
successfully argue for a justification charge.          assistance where “counsel fails to examine
In his Section 440 motion, petitioner asserted          inconsistencies in witnesses’ stories that are of
that “[c]ounsel’s ‘investigation,’ if any in the        ‘enormous value’ to the defense . . . [or]
case, was limited to trial ‘cross examination’          counsel fails to confront a witness with
of certain prosecution witnesses that merely            evidence that contradicts her testimony.”
‘bolstered credibility’ of witnesses and                Paulino        v.    Zenk,     No.     02     Civ.
defendant was only prejudiced by such ‘cross            2735(DAB)(HBP), 2008 WL 356849, at *9
examinations.’” (Def.’s 440 Mot. at 27.)                (S.D.N.Y. Feb. 7, 2008) (citing Eze, 321 F.3d
Petitioner specifically refers to counsel’s             at 132-33; Harris v. Artuz, 288 F. Supp. 2d
cross-examination of the eyewitness: “Here,             247, 259-60 (E.D.N.Y. 2003)).

                                                   17
     The Court finds that defense counsel’s                In any event, petitioner fails to
performance regarding the cross-examination            demonstrate that he was prejudiced by
of the eyewitness was not objectively                  counsel’s alleged failure to investigate Mena’s
deficient. Contrary to petitioner’s assertion,         toxicology report and the surveillance video.
defense counsel did attack the eyewitness’s            Even assuming arguendo that the toxicology
credibility. Counsel probed the witness, who           report had not been turned over and defense
lived in Franklin Square for fourteen (14)             counsel was deficient for failing to investigate
years, about his familiarity with the                  it, as discussed above, Mena’s toxicology
neighborhood, his alcohol consumption that             results would not have enabled petitioner to
night, and his observations of the incident.           establish a justification defense. Also, even
(See generally T. 337-54.) Counsel, citing the         assuming counsel’s investigation of the
eyewitness’s prior grand jury testimony, noted         surveillance footage was deficient, no
inconsistencies in the witness’s testimony             additional video evidence could have been
regarding the timing of the incident. (Id. at          uncovered to exculpate petitioner because the
341-42). However, the timing inconsistencies           complete surveillance video was turned over to
revealed were not, as petitioner asserts, of           defense counsel.
“enormous value” to his defense. See Paulino,
2008 WL 356849, at *9.             Furthermore,            With respect to counsel’s cross-
defense counsel, again citing the witness’s            examination, the Court concludes that, given
grand jury testimony, questioned the witness           the overwhelming evidence against the
about his observations (T. 342-49)—including           petitioner, this cross-examination claim also
some observations inconsistent with the video          fails to satisfy Strickland’s prejudice prong.
surveillance evidence in People’s Ex. 23.              See Gersten, 426 F.3d at 611 (“Where there is
Defense counsel thoroughly and sufficiently            overwhelming evidence of guilt, even serious
cross-examined the eyewitness. His failure to          errors by counsel will not warrant granting a
inquire into the minor points petitioner raises        writ of habeas corpus.” (citing Lindstadt, 239
cannot be deemed unreasonable. See, e.g.,              F.3d at 204)). Therefore, the Court denies
Beauharnois v. Chappius, No. 9:12-CV-1283              petitioner’s ineffective assistance claims with
(FJS/ATB), 2015 WL 893091, at *27                      regard to counsel’s alleged failure to
(N.D.N.Y. Mar. 2, 2015) (determining that              investigate Mena’s toxicology report and the
defense counsel’s failure to ask about a “minor        surveillance video and counsel’s cross-
point” “d[id] not render trial counsel’s cross         examination of the eyewitness.
examination of [the witness] objectively                        2. Mena’s Background
unreasonable”); Jackson v. Lee, 10 Civ. 3062,
2010 WL 4628013, at *42 (S.D.N.Y. Nov. 16,                 Petitioner further argues that trial counsel
2010) (“[T]rial counsel’s failure to question          was ineffective for failing to investigate
[the witness] on [a] minor point was not               Mena’s reputation for dishonesty, criminal
unreasonable nor ineffective conduct.”).               history, and propensity for violence.
Thus, the Court cannot conclude that counsel’s         Petitioner specifically notes counsel’s failure
performance was objectively deficient. See             to use a private investigator to locate witnesses
United States v. DiTommaso, 817 F.2d 201,              to testify on his behalf. The Court finds that
215 (2d Cir. 1987) (“We will not second guess          this claim lacks merit.
trial counsel’s defense strategy simply because            Counsel’s decision not to investigate
the chosen strategy has failed.” (citing United        further cannot be deemed unreasonable
States v. Helgesen, 669 F.2d 69, 72 (2d Cir.           because petitioner proffers nothing but
1982), cert denied, 456 U.S. 929 (1982))).             conclusory, unsupported speculation about

                                                  18
potential witnesses that could have testified          outcome of his trial, the Court denies these
about Mena’s background. See, e.g., Curry v.           claims.
Burge, No. 03 Civ.0901 LAK AJP, 2004 WL
2601681, at *31 (S.D.N.Y. Nov. 17, 2004)                   As discussed supra with regard to
(“These claims are conclusory and give no              petitioner’s other ineffective assistance
indication as to what exculpatory evidence a           claims, petitioner fails to establish prejudice as
proper investigation would have revealed, or           a result of counsel’s alleged failure to
how such evidence would have benefitted                investigate these matters, and any attempt to
[petitioner’s] case. There is also no way to           do so would be futile in light of the
know that trial counsel did not consider               overwhelming evidence of petitioner’s guilt.
investigating these claims but simply rejected         See Gersten, 426 F.3d at 611; see also Reiter,
them as being unpromising.”); Polanco v.               897 F.2d at 645; Wise, 735 F.2d at 739.
United States, Nos. 99 Civ. 5739(CSH), 94 Cr.                 iv.   Counsel’s Failure to Apprise
453(CSH), 2000 WL 1072303, at *10 (Aug. 3,                          Defendant of Plea Offer
2000) (“Such undetailed and unsubstantiated
assertions that counsel failed to conduct a                Finally, petitioner alleges counsel was
proper investigation have consistently been            deficient for failing to tell him “whether the
held insufficient to satisfy either Strickland         prosecution was willing to allow [him] to
prong.”).     Moreover, petitioner’s claims            ‘plead guilty’ to a lesser offense.” (Def.’s
provide no indication as to what potential             Section 440 Mot. 24.) This claim is baseless.
evidence could have been discovered had his                “[T]here can be no doubt that counsel must
counsel located witnesses to testify on his            always communicate to the defendant the
behalf. See Miller v. Boucaud, No. 09-CV-              terms of any plea bargain offered by the
6598(MAT), 2012 WL 3262426, at *8-9                    prosecution.” Pham v. United States, 317 F.3d
(W.D.N.Y. Aug. 8, 2012) (holding counsel               178, 182 (2d Cir. 2003) (quoting Cullen v.
was not deficient for failing to investigate           United States, 194 F.3d 401, 404 (2d Cir.1999)
potential witnesses because petitioner                 (emphasis added)); accord Missouri v. Frye,
provided no sworn statement detailing their            566 U.S. 134 (2012). Here, however, the
alleged exculpatory testimony); Brito, 2011            prosecution never offered petitioner a plea
WL 1542516, at *9-11 (holding counsel’s                bargain.    Defense counsel contacted the
decision not to investigate or present at trial        prosecutor and “inquired whether there was
three specific witnesses was not objectively           any possibility that [petitioner] would be
unreasonable because petitioner failed to              allowed to plead guilty to manslaughter.”
demonstrate that they possessed exculpatory            (Resp’t’s Opp’n to 440 Mot. Ex. 4.) Defense
evidence); Ortiz v. Heath, No. 10-CV-1492              counsel was told that “no such plea offer
(KAM), 2011 WL 1331509, at *11-12                      would be extended.” (Id.) Counsel cannot
(E.D.N.Y. Apr. 6, 2011) (finding counsel’s             have a duty to inform his client of a plea
failure to investigate potential witnesses not         bargain if no plea bargain was ever offered.
unreasonable because petitioner provided no            Defense counsel’s failure to apprise his client
indication as to whether they would have               of a nonexistent plea offer cannot constitute
testified and what, if any, exculpatory                deficient performance, and therefore, the
evidence they could have offered). Therefore,          Court denies this claim.
because petitioner provides no indication that
an investigation would have produced
exculpatory evidence and changed the



                                                  19
   2. Suppression of Evidence                            was withheld is insufficient to warrant habeas
                                                         relief.”); Harris v. United States, 9 F. Supp. 2d
     a. Brady     Violations    (Toxicology              246, 275 (S.D.N.Y. 1998) (“Conclusory
   Report and Surveillance Video)                        allegations that the government ‘suppressed’
    Under Brady, the “suppression by the                 or ‘concealed’ evidence do not entitle
prosecution of evidence favorable to an                  [petitioner] to relief . . . .”); United States v.
accused upon request violates due process                Upton, 856 F. Supp. 727, 746 (E.D.N.Y. 1994)
where the evidence is material either to guilt           (explaining that “mere speculation” is
or to punishment, irrespective of the good faith         insufficient to establish a Brady violation).
or bad faith of the prosecution.” Brady v.               Mena’s autopsy report, which included his
Maryland, 373 U.S. 83, 87 (1963). “Such                  toxicology report, and a full copy of the video
evidence is material ‘if there is a reasonable           surveillance, which began before petitioner
probability that, had the evidence been                  arrived at the scene and ended after the police
disclosed to the defense, the result of the              arrived, were in fact disclosed to defense
proceeding would have been different.’”                  counsel. (Resp’t’s Opp’n to 440 Mot. 3-4;
Strickler v. Greene, 527 U.S. 263, 280-81                Hr’g 6; People’s Exhibit 23.) Thus, because
(1999) (quoting United States v. Bagley, 473             these items “w[ere] not ‘suppressed’ by the
U.S. 667, 682 (1985)). Failure to disclose such          government,” they cannot even be classified as
material merits relief only if the prosecution’s         Brady material. Skinner v. Duncan, No. 01
failure “undermines confidence in the                    Civ.6656 DAB AJP, 2003 WL 21386032, at
outcome of the trial.” Kyles v. Whitley, 514             *21 (S.D.N.Y. June 17, 2003); see also Parker
U.S. 419, 434 (1995) (quoting Bagley, 473                v. Herbert, No. 02-CV-0373(RJA)(VEB),
U.S. at 678).                                            2009 WL 2971575, at *40 (W.D.N.Y. May 28,
                                                         2009) (“[S]uppression of evidence may occur
    In order to demonstrate a Brady violation,           where the state prosecutor has actual
“a defendant must show that: (1) the                     possession or knowledge of the evidence and
Government, either willfully or inadvertently,           fails to disclose it to the defense.” (citing
suppressed evidence; (2) the evidence at issue           United States v. Pena, 227 F.3d 23, 27 n.3 (2d
is favorable to the defendant; and (3) the               Cir. 2000))). Accordingly, petitioner’s claim
failure to disclose this evidence resulted in            fails.
prejudice.” United States v. Coppa, 267 F.3d
132, 140 (2d Cir. 2001) (citing Strickler, 527               Moreover, even assuming arguendo that
U.S. at 281-82).                                         petitioner’s allegations of suppression by the
                                                         prosecutor of Mena’s toxicology report and
    Petitioner’s bald assertion that Mena’s              the “complete” surveillance video are true,
toxicology report and the surveillance video             petitioner has failed to demonstrate that he
were suppressed are insufficient to establish a          suffered prejudice. Given the overwhelming
Brady violation. See Martinez v. Phillips, No.           evidence that demonstrates petitioner
04 Cv. 8617(RPP), 2009 WL 1108515, at *24                intentionally murdered Mena, as previously
(S.D.N.Y. Apr. 24, 2009) (“Only after the                discussed, there is no possibility that the
petitioner has made a plausible showing                  alleged suppression would have changed the
that . . . the government has in fact concealed          outcome of the trial. Strickler, 527 U.S. at
[the challenged materials], can the court                281 (“[T]here is never a real ‘Brady violation’
endeavor         to     determine       whether          unless the nondisclosure was so serious that
a Brady violation occurred.”); Mallet, 432 F.            there is a reasonable probability that the
Supp. 2d at 377 (“It is well established that the        suppressed evidence would have produced a
mere speculation that exculpatory evidence               different verdict.”); Quintana v. Armstrong,

                                                    20
337 F. App’x 23, 25 (2d Cir. 2009) (“We look            under federal habeas review.” Word v. Lord,
at the cumulative effect of suppression in light        648 F.3d 129, 131 (2d Cir. 2011). The denial
of the evidence as a whole.” (quoting United            of petitioner’s FOIL request, which occurred
States v. Jackson, 345 F.3d 59, 74 (2d Cir.             post-conviction, does not implicate federal
2003)); United States v. Orena, 145 F.3d 551,           law. See id. at 132 (“[F]ederal law does not
559 (2d Cir. 1998) (finding that “the strength          require states to provide a post-conviction
of the independent evidence of appellees’ guilt         mechanism for seeking relief.”). Moreover,
increases the degree of significance that would         petitioner’s allegations cannot be construed as
need to be ascribed to the withheld                     a challenge to the constitutionality of New
impeachment evidence in order for it                    York’s Freedom of Information Law because
reasonably to undermine the confidence in the           “a § 2254 petition is not a proper vehicle for
verdict”); United States v. Payne, 63 F.3d              challenging deficiencies in a state post-
1200, 1209-10 (2d Cir. 1995) (finding no                conviction proceeding.” Word, 648 F.3d at
Brady violation because, although an affidavit          129. Thus, the Court may not consider this
that was favorable to the defendant was                 claim in the present action.
suppressed, it would have only diminished
“but a fraction of the evidence linking” the                To be sure, the Supreme Court has
defendant to the crime); Jansen v. Monroe               recognized that, under the due process clause
Cty., 430 F. Supp. 2d 127, 134 (W.D.N.Y                 of the Fourteenth Amendment, a prisoner
2006) (“[G]iven the overwhelming evidence               “ha[s] a liberty interest in demonstrating his
that [petitioner] did commit the crime with             innocence with new evidence under state law.”
which he was charged, the Court finds no                Dist. Attorney’s Office for Third Jud. Dist. v.
‘significant possibility’ that the trial would          Osborne, 557 U.S. 52, 68 (2009). However,
have ended differently had the Brady material           “[a] criminal defendant proved guilty after a
been disclosed in a more timely fashion.”               fair trial does not have the same liberty
(quoting Strickler, 527 U.S. at 300-01)).               interests as a free man.” Id. “[His] right to due
Accordingly, petitioner’s alleged Brady                 process is not parallel to a trial right, but rather
violations are denied.                                  must be analyzed in light of the fact that he has
                                                        already been found guilty at a fair trial, and has
     b. FOIL Request                                    only a limited interest in postconviction
                                                        relief.” Id. at 69.
    Petitioner’s final claim for habeas relief—
couched as a suppression of evidence claim—                 In Osborne, the Supreme Court rejected
is the denial of his FOIL request. Following            the notion of a substantive due process right of
his conviction in state court, petitioner               post-conviction access to DNA evidence. See
submitted a FOIL request to the Nassau                  id. at 68-72. Thus, “[s]imilarly, [a prisoner]
County District Attorney’s Office, seeking              lacks a general right to documents in the
copies of the “pre-Indictment Plea offer” and           government’s possession that could be
“ADA status sheet” with respect to his case.            germane to the question of his guilt or
(Pet’r’s FOIL Request.) Petitioner’s request            innocence,” McLean v. Brown, No. 08-CV-
was denied because neither document existed             5200 (JG), 2010 WL 2609341, at *6 (E.D.N.Y.
in the prosecution file. (Denial of FOIL                June 25, 2010), let alone documents that do not
Request.) Petitioner maintains that these               exist.    Because petitioner has no post-
documents “pertain[] to [his] case and                  conviction right to the nonexistent documents
support[] actual innocence.” (Pet. 6.)                  sought through his FOIL request, his claim
                                                        states no basis for federal habeas relief. See,
    Petitioner’s claim must be denied because           e.g., McKithen v. Brown, 626 F.3d 143, 153
it “does not state a claim that is cognizable

                                                   21
(2d Cir. 2010) ("[L]ower federal courts are to
                                                                                                 ...
defer to the judgment of state legislatures
concerning the process due prisoners seeking
evidence for their state court post-conviction
actions."); McLean, 2010 WL 2609341, at *6
("Facing a conviction determined to be
constitutionally valid by state and federal                       nited States District Judge
courts, [petitioner] has no general right to
material exculpatory evidence."); Green v.               Dated: March 5, 2019
Walsh, 03 Civ. 0908, 2006 WL 2389306, at                        Central Islip, New York
*20 (S.D.N.Y. Aug. 17, 2006) ("There is no
constitutional provision that even requires a                                * * *
state to grant post-conviction review, and,             Petitioner is proceeding pro se. Respondent is
therefore, most federal courts have rejected            represented by Madeline Singas, District
due process claims arising out of the conduct           Attorney, Nassau County, 262 Old Country
of state courts in post-conviction proceedings,         Road, Mineola, NY 11501.
holding that such claims are also not
cognizable on habeas review." (citing
Pennsylvania v. Finley, 481 U.S. 551, 557
(1987) and Jones v. Duncan, 162 F. Supp. 2d
204, 217-19 (S.D.N.Y. 2001))). Accordingly,
petitioner's claim with respect to his FOIL
request is denied.
               VI. CONCLUSION
    For the reasons set forth above, the Court
concludes that petitioner has demonstrated no
basis for habeas relief under 28 U.S.C. § 2254.
Therefore, the petition for a writ of habeas
corpus is denied in its entirety. Because
petitioner has failed to make a substantial
showing of a denial of a constitutional right,
no certificate of appealability shall
issue. See 28 U.S.C. § 2253(c)(2). The Court
certifies pursuant to 28 U.S.C. § 1915(a)(3)
that any appeal from this Order would not be
taken in good faith, and, therefore, in forma
pauperis status is denied for the purpose of any
appeal. See Coppedge v. United States, 369
U.S. 438, 444-45 (1962). The Clerk of the
Court shall enter judgment accordingly and
close this case.




                                                   22
